      Case 1:18-cr-00102-DLC Document 67 Filed 02/09/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
                                        :
UNITED STATES OF AMERICA,               :               18cr102(DLC)
                                        :
               -v-                      :                   ORDER
                                        :
DAVID MICHAEL HYLTON,                   :
                                        :
                          Defendant.    :
                                        :
----------------------------------------X
DENISE COTE, District Judge:

     A conference on the violation of probation is scheduled for

February 19, 2021 at 11 a.m.     It is hereby

     ORDERED that the time of the conference is moved from

11 a.m. to 4 p.m.

     Due to the COVID-19 pandemic, an in-court proceeding may

not be available to the defendant.      A videoconference or a

telephone conference proceeding may be available, however.

Accordingly, it is hereby

     ORDERED that defense counsel shall respond to the following

two questions by February 12, 2021:

       1) Does the defendant consent to have the conference
          proceed as a videoconference?

       2) If a videoconference is unavailable, does the
          defendant consent to have a telephone conference?
         Case 1:18-cr-00102-DLC Document 67 Filed 02/09/21 Page 2 of 2




     If the defendant consents to either option, please complete

and submit the written consent form attached to this Order if it

is feasible to do so.


Dated:      New York, New York
            February 9, 2021


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       2
